Case 1:14-cr-00001-WLS-TQL Document 466 Filed 04/23/20 Page 1 of 10

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF GEORGIA
ALBANY DIVISION

   
 
   

Filed at

Deputy Clerk, U.S. District Court
Middle District of Georgia
Christopher Whitman,

Petitioner,
Ve Case Noe 1:19-CV-183(WLS)
Crim. No. 1:14-CR-1-1 (WLS)

United States of America,

Respondent.

 

REPLY TO GOVERNMENT'S OPPOSITION TO § 2255 MOTION

The United States opposes vacating Mr. Whitman's criminal conviction,
despite a bribed juror and conflicted counsel. In its response, the government
overlooks that under the § 2255 statutory process, Mr. Whitman's allegations are
presumptively true until there is an evidentiary proces. The government requests
that this court disregard governing precedent, which requires this court to
presume prejudice in the context of the tampered jury and the adversely-affected
conflicted counsel, and which requires an evidentiary hearing to resolve the
contested factual issues.

Mr. Whitman turns to the government's specific responses.

1. Garland Failed to Prepare for Trial

With regards to defense counsel's lack of preparedness, the government
states that "Whitman did not enter into a plea agreement. Therefore, no
ineffectiveness claim can lie there." (Respe at 4). The government
misunderstands the allegation, Mr. Garland's vehemence in insisting Mr. Whitman

reveals that Mr. Garland did

 

plead guilty——so much that he blashpemes God
Case 1:14-cr-00001-WLS-TQL Document 466 Filed 04/23/20 Page 2 of 10

not prepare for trial and did not want to proceed to trial. Mr. Garland shirked
interviewing witnesses and obtaining industry practice evidence, because he
thiought he had full control of Mr. Whitman. Thus, Mr. Garland could compel Mr.
Whitman to plead guilty.

Significantly, Mr. Garland admits that it was only during the jury-
instruction phase of the trial, that he began to comprehend that the facts
sounded more in improper gratuity than quid pro quo bribery. From which, the
most reasonable supposition is that Mr. Garland did not prepare for trial, and
he was shocked when Mr. Whitman became a "three-percenter" and went to trial.

Conceivably, Mr. Garland's vehemence arose from a legitimate concern that a
trial would illuminate the suspicious financial transactions. (Resp. at 4) (Doc.
1 at Ground One). We recognize the government claims "[t]here is no evidence to
support [t]his claim...." (Resp. at 4). But that is incorrect. Mr. Whitman's
verified pleadings are filed, and these allegations are from his personal
knowledge or observation, thus Mr. Whitman, and Mr. Whitman alone, has proffered
evidence. See Caldwell v. Warden, 748 F.3d 1090, 1098 (11th Cir. 2014); White
ve Berger, 2019 U.S. Appe LEXIS 11417 n.2 (lith Cir. 2019) (unpublished); Cf.
United States v. Stein, 881 F.3d 853, 854 (llth Cir. 2018) (en banc). Mr.
Whitman's record-supported allegations, if true, establish that defensen counsel
did not adequately prepare for trial.

On this record, the law entitles Mr. Whitman either to either an
evidentiary hearing or to a new trial. 28 U.S.C. § 2255(b); Aron v. United

States, 291 F.3d 708 (llth Cir. 2002).

2. Ms. Singer's Affidavit Contested Mr. Whitman's Verified Pleadings
Ms. Singer had a conflict: she knew of Whitman's defense strategy before

her representation of Ms. Durham commenced. Ms. Singer exploited that knowledge
Case 1:14-cr-00001-WLS-TQL Document 466 Filed 04/23/20 Page 3 of 10

when she encouraged Ms. Durham to testify against Mr. Whitman (the reason she
told Mr. Whitman to stop paying her). The obvious conflict was the reason that
Mr. Thompson and Mr. Garland left the room to discuss Ms. Singer's
representation of Ms. Durham when Mr. Garland first presented the idea. And this
served as the impetus for the waiver that Mr. Whitman unintelligently signed.

Hence, an actual conflict existed. Ms. Singer's firm simultaneously
represented Ms. Durham and Mr. Whitman, although each was adverse to each other;
especially when Ms. Durham became the government's key witness against Mr.
Whitman.

The only question is whether Mr. Whitman's waiver was knowing and
voluntary, and why neither the government nor defense counsel brought the
conflict to the court's attention. Particularly, when Ms. Durham was testifying
against Mr. Whitman while Mr. Whitman was represented by the same firm.! No
rational person would have paid tens of thousands of dollars to ensure elite-
grade representation for the key witness against him.

In the light of Ms. Singer's affidavit, the issue of voluntariness is in
controversy, that is, Ms. Singer's affidavit conflicts with Mr. Whitman's
verified pleadings, which, in turn, requires this court to conduct an
evidentiary proceeding. See Garces-Hurtado v. United States, No. 19-11598 at 7
(llth Cir. April 1, 2020) (unpublished) (citing Friedman ve. United States, 588
F.2d 1010, 1015 (5th Cir. 1979)(affidavits alone are insufficient to resolve a
factual dispute in a § 2255 proceeding).

In order to ascertain the facts, this court should conduct a hearing at

which Ms. Singer~-Capek, Mr. Thompson, Mr. Garland, Mr. Samuel, Mr. Whitman, Mrs.

 

Whitman, and Ms. Durham should testify concerning the events surrounding Ms.

Durham's hiring Ms. Singer and the waiver letter signed by Mr. Whitman without

/
7i Thompson and Singer, P.A.
Case 1:14-cr-00001-WLS-TQL Document 466 Filed 04/23/20 Page 4 of 10

the advice of independent counsel, Testimony that will reveal that Mrs. Whitman
disagreed with the idea of paying for Ms. Durham's counsel (marital property
used), and that Mr. Garland persuaded Mr. Whitman to spend the money by
indicating that Mr. Garland could influence Ms. Singer and help with Mr.

Whitman's cause,

3. Financial Conflict of Interest

In the grand tradition of the Sophist, the government begs the question of
whether a financial-interests conflict exists, and whether it had an adverse
effect on trial counsel's representation. The government's argument against the
"financial interests" claim is essentially ipse dixit. Mr. Evans asserts: "These
baseless claims are contrary to the evidence presented at trial and the jury's
verdict." (Resp. at 7). Which is exactly the point. Except for Mr. Whitman's
counsel conflict, other evidence would have been presented at trial.

Included in the other evidence is that both military base personnel, and
the business community's lawyers either implicitly or explicitly approved of the
"gratuity practice". Further, showing their approval, that they or their clients
received more than five million dollars from tainted property.

In order not to balloon this reply beyond allowable page limits, we defer
the desciption of other alternative strategies until a later stage or until
directed by the court to enter the evidence alongside a page expansion.

A prime example of the attorney's behavior is when Robert M. Margeson, III
told Mr. Whitman that the Atlanta boys (Garland, et al) "did not take of him" as
promised. Thus, he did not get done what needed to be done and he needed another
several hundred thousand dollars to complete the trial-related work (even though
the trial was just hours away). Of course, as a precaution for his work, he had

taken the $400,000 placed in escrow for Mrs. Whitman. This unilateral decision
Case 1:14-cr-00001-WLS-TQL Document 466 Filed 04/23/20 Page 5 of 10

by Mr. Marchleson is disturbing, worse yet, "What was not done" was exclusively
in Mr. Marcheson's control and knowledge. Put differently, Mr. Marcheson
admitted the defense team was unprepared because of a lawyer dispute on how to
divide the booty. Presumably, at the evidentiary hearing, we will learn what the
"what" is. However, it is certain that money, not Mr. Whitman's interest, drove
the "veritable army of attorneys who participated in [Whitman's] defense."
(Resp. at 4).

On the existing record, only Mr. Whitman's verified allegations exist. This
court must either presume these allegations true or, if deemed contested by the
government's argument, then the law requires this court to order an evidentiary
hearing. Aron, 291 F.3d at n.5; Williams v. United States, 660 Fed. Appx. 847
(lith Cir. 2016)(unpublished). If presumed true, then Mr. Whitman had no
advocate, let alone a zealous one. The attorneys were fed up with Mr. Whitman,

who was merely "innocent until proven indigent."

Government's Response is Unscientifically Suspect

Government's counsel stretched his counter-argument well into the zone of
improper speculation. Mr. Evans speculates that "Mr. Garland no doubt recognized
the strength of the government's case ..e. especially after the government's
reverse proffer...." (Resp. at 8). First, Mr. Whitman is unaware of what reverse
proffer the government is referring to. Second, in the absence of clairvoyant
telepathy, this court should allow Mr. Garland to state what his thoughts were,
rather than opposing counsel testifying? for Mr. Garland or any witness.

But on this record, Mr. Garland's thoughts are unknown, and Mr. Evans's
hindsight ideas (or clairvoyant telepathy) do not count. This court should

conduct an evidentiary hearing.

 

/
72 The government's allegations, 1f true, likely reveal a new claim. If Mr. Whitman had known of the
reverse proffer, then Mr. Whitman may have made a more informed decision.

/3 Incidentally, "God'[s] advise [sic]" has a tendancy to prevail over time, since his extra-
singularity (beyond the material) existence permits his trans-temporal perception, an ability
that makes Mr. Evans seems to desire, based on his comments about knowing what Mr. Gariand
thinks!

-5-
Case 1:14-cr-00001-WLS-TQL Document 466 Filed 04/23/20 Page 6 of 10

4. An Adverse Consequence in Base Relief

The government's counter-argument rests on the supposition that the
adverse-effect element of a conflict-of-interest claim has not been sufficiently
pleaded. Before resting on the adverse-effect examples in the original motion,
once again, Mr. Whitman points our a simple adverse consequence: Mr. Garland
never suggested that Mr. Whitman testify against Ms. Durham, who had more
knowledge of the offense conduct than Mr. Whitman did. Mr. Garland did not
propose this strategy, because it would have revealed his financial conflicts,
the Charles Peeler, Esq. conflicts, and the conflicts with Ms. Singer. In other
words, the attorney conflicts prevented a strategy where Mr. Whitman testified
against Ms. Durham and a host of other contractors and government employees. Not
to mention it prevented the attorneys from suggesting Mr. Whitman that he reveal
(and trade) his knowledge of the attorneys (or their clients) raiding or self-
dealing in the forfeitable property.

Beyond this, Mr. Whitman's earlier descriptions of the unselected
alternative course(s) of action, which were set forth in the § 2255 motion,
demonstrate adverse consequences.

5. This court did not like Mr. Whitman's Rule 33 pleadings. Hence, this court
decided to teach Mr. Whitman a lesson in gamesmanship. It engaged in a series
of actions that caused Mr. Whitman to have to use a conflicted attorney and
denied Mr. Whitman access to the court.

The Constitution's due process and equal protection provisions require the

4

government, including the courts, to treat similarly-situated persons alike",
and to guarantee an individual access to the court for redress of grievances.”

This court refused to permit Mr. Whitman the opportunity to present a new trial

motion.

 

/
[4 Cre generally Martin v. Franklin Capital Corp., 546 U.S. 132, 139 (2005)(a "basic principle of
justice [is] that like cases should be decided alike").

/5 U.Se Const. Amend, I (1791) .
Case 1:14-cr-00001-WLS-TQL Document 466 Filed 04/23/20 Page 7 of 10

1. Mr. Whitman personally told Mr. Garland of the bribery,

2. Brian Whitman told his (and Mr. Whitman's) mother of the
event. (Exhibit "1"),

3. Brian further told his mother that Mr. Garland told him
(Brian) never to mention it. (Exhibit "2"),

4. Brian told Mr. Whitman that he paid Ms. Hayes's paramour the
$500. Thus, technically, his alleged statement to NCIS is

true,

5. Mr. Garland did not bring this matter to the court's
attention, and

6. Ms. Hayes, the bribed juror, performed the nonverbal signal,
acknowledging the act of bribery.

These verified and specific allegations are presumptively true, if proven,
then this court will be required not only to grant § 2255 relief but also to
vacate the conviction. See Remmer, 347 U.S. at 229.

We next take a look at Mr. Evan's deft use of the NCIS report on "Brain
(sic)® Whitman." (Resp. at 18, 19). Brian Whitman told the NCIS investigator
that "he thought [Kesha Lawana] "HAYES" served as a juror in his brother's
trial. (Resp., Exhibit "C", p.l 2). When asked by the NCIS agent if anyone gave
her money, Brian said, "'not from anybody I know' and, by the way, I do not want
to talk anymore without an attorney." Id.

A much better response from Brian than we are likely to see from the
television show named after the U.S. Naval Criminal Investigation Service, where
the witness will promptly break down, with or without pressure from NCIS, and
chat away sans counsel. But the self-serving, self-protective, oblique
statements are diametrically opposite to what Brian told Sandra Burlen Whitman
and Christopher Whitman and Ed Garland. (Petitioner Composite Exhibit

"1") (emails).

 

76 We get it, the spell check recognized "Brain" as a real word, but since this occurred several
times in the government's response, we had to mention it.
Case 1:14-cr-00001-WLS-TQL Document 466 Filed 04/23/20 Page 8 of 10

Assuming the NCIS report has legal weight equivalent to an affidavit, this
court must resolve the factual contest in an evidentiary hearing. Garces-
Hurtado, No. 19-11598 at 9-10 (citing Friedman v. United States, 588 F.2d 1010
(Sth Cir. 1979)(per curiam)("Because there are contradicting versions of what
happened, an evidentiary hearing is required to resolve the factual issues".).

If Mr. Whitman's allegations are true, not only did Mr. Garland drop the

ball, but also this court entered a fundamentally flawed judgment. /

Evidentiary Hearing

The government seeks to avoid an evidentiary hearing be reciting the proper
rule, "'the petitioner must set forth specific facts which he is in a position
to establish by competent evidence.' Marchibroda [sic] v. United States, 368
U.S. 487, 495-96 (1962)." (Resp. at 20). Mr. Whitman's verified pleadings
demonstrate that he is able to personally testify as to the events. The written
proffer of others identifies their personal knowledge and competency to testify.
Mr. Whitman's allegations are specific to date, time, place, and content. If the
allegations are proven true, then the trial was unfair. Governing law provides
that this court will conduct an evidentiary hearing unless the record
conclusivelyrefutes the claim. Garces-Hurtado, No. 19~11598 at 6-7; McCalla v.
United States, 2018 U.S. App. LEXIS 9299 (llth Cir. 2018) (unpublished) ;
Williams, 660 Fed. Appx. at 849 (citing and quoting Machibroda, 368 U.S. at 494-

95).

 

/7 We note that any bribery for or against the defendant is unacceptable. And here, one can imagine
what this juror did when she received only $500 of the $20,000 bribe.
Case 1:14-cr-00001-WLS-TQL Document 466 Filed 04/23/20 Page 9 of 10

CONCLUSION
The law requires an evidentiary hearing, and the better and more efficient
course for this court to unite the legal equivalent of the Guardian Knot by

vacating the conviction and returning the parties to the status quo ante.

~-10-
 

Case 1:14-cr-00001-WLS-TQL Document 466 Filed 04/23/20 Page 10 of 10

Prepare with the assistance of Frank L. Amodeo and respectfully sybmitted

by Christopher Whitman on this [STA day of Phori'f » 2020:
a . fo é A

fe)
Christopher Whitman
Reg. No. 97202-020 Unit B-1
Federal Correctional Complex
P.O. Box 1031 (Low Custody)
Coleman, Florida 33521-1031

CERTIFICATE OF SERVICE

This motion was delivered in a postage-prepaid envelope to the prison
mailing authorities on the same day as signed.

The original motion was sent via United States First Class Mail to the
United States District Court for the Middle District of Georgia, Office of the
Clerk at 201 W. Broad Avenue, Albany, Georgia 31701.

A copy of this motion was sent to the United States via its att

 
   

record at 201 W. Broad Avenue, 2nd Floor, Albany,Georgia 3

C

Christopher Whitman

VERIFICATION

Under penalty of perjury pursuant to 28 U.S.C. § 1746, I hereby swear that
the factual allegations and factual statements contained in this ion are true

and correct to the best of my knowledge.

 

Christopher Whitman

-1l-

   

 
